PER CURIAM
We initially accepted jurisdiction to review a decision of the First District Court of Appeal. See art. V § 3(b)(4), Fla. Const. Subsequently, for purposes of oral argument, we consolidated for review two cases that arose out of Florida Department of Lottery v. Gtech Corp., 816 So.2d 648 (Fla. 1st DCA 2001), on motion for certification, 816 So.2d at 655 (Fla. 1st DCA 2001), wherein the district court certified two questions to be of great public importance. Upon reflection, and further consideration, we now conclude that review was improvidently granted. Accordingly, this review proceeding is dismissed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.